 S & S SCREW MACHINE CO.235-IIS & S Screw Machine Co., Inc. and United Steel-workers of America, AFL-CIO-CLC. Cases10-CA-22537, 10-CA- 22720, and 10-RC-13502March 28, 1988DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONOn November 30, 1987, Administrative LawJudge Hutton S. Brandon issued the attached deci-sion. The Respondent filed exceptions and a motionfor rehearing.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and has decided toaffirm' the judge's rulings, fmdings,2 and conclu-sions and to adopt the recommended Order.2ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, S & SScrew Machine Co., Inc., Cookeville, Tennessee,its officers, agents, successors, and assigns, shalltake the action set forth in the Order.IT IS FURTHER ORDERED that the election con-ducted in Case 10-RC-13502 is set aside.I We deny the Respondent's motion for rehearing as lacking in merit.2 The Respondent has excepted to sonic of the judge's credibility reso-lutions. The Board's established policy is not to overrule an admmistra-five law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.3 The General Counsel requests a visitatonal clause authorizing theBoard, for compliance purposes, to obtain discovery from the Respond-ent under the Federal Rules of Civil Procedure under the supervision ofthe United States court of appeals enforcing the Order. Under the cir-cumstances of this case we find that such a clause is unwarranted. Thus,we shall deny the General Counsel's request that a visitatonal clause beincluded in the Order. See Cherokee Marine Terminal, 287 NLRB 1080(1988)Milton D. Jones, Esq., for the General Counsel.Edward Edenfield, Cookeville, Tennessee, for the Re-spondent.Billy G. Helton, Nashville, Tennessee, for the ChargingParty.DECISIONSTATEMENT OF THE CASEHUTTON S. BRANDON, Administrative Law Judge.These cases were heard at Cookeville, Tennessee, on 28and 29 September 1987.1 The charge in Case 10-CA-22537 was filed by United Steelworkers of America,AFL-CIO-CLC (the Union) on 14 May and the initialcomplaint and notice of hearing issued on 19 June. Thecharge in Case 10-CA-22720 was filed by the Union on30 July and an order consolidating cases, amended com-plaint, and notice of hearing issued on 14 August allegingviolations of Section 8(a)(3) and (1) of the NationalLabor Relations Act (the Act), by S & S Screw MachineCo., Inc. (Respondent or the Company). The issues pre-sented by the allegations of the consolidated complaint,as amended, and Respondent's answer thereto are wheth-er Respondent independently violated Section 8(a)(1) ofthe Act through certain threats and other conduct de-signed to discourage employee union support, andwhether Respondent violated Section 8(a)(3) and (1) ofthe Act by imposing more onerous conditions of employ-ment on its employees generally, and employee JimmieKirby in particular, and by issuing warnings to and dis-charging Kirby.With respect to the representation case, Case 10-RC-13502,2 the petition was filed by the Union on 14 May, aDecision and Direction of Election issued on 4 June, andan election was held on 29 June, with 17 ballots cast forand 17 against representation, with 1 challenged ballot,that of Stanley Pugh, being determinative. On 6 July theUnion filed timely objections. On 7 August an order di-recting hearing and notice of hearing issued identifyingthe challenged ballot and "petitioners objections"3 asissues. An order consolidating the representation casewith the unfair labor practice cases for hearing issued on21 August.On the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe brief filed by the General Counsel, I make the fol-lowingFINDINGS OF FACTI. JURISDICTIONThe Company is a Tennessee Corporation with anoffice and place of business in Cookeville Tennessee,where it is engaged in manufacturing turned metal andplastic parts. During The past calendar year, Respondentsold and shipped from its Cookeville, Tennessee place ofbusiness finished products valued in excess of $50,000 di-rectly to customers located outside the State of Tennes-see. The complaint alleges, Respondent stipulated at thehearing, and I find that Respondent is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act. The complaint alleges Respondentfurther stipulated, and I also find that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.1 All dates are in 1987 unless otherwise indicated2 The transcnpt is corrected to reflect Case 10-RC-13502 wherever itnow appears as Case 10-CA-13502.3 There are nine numbered objections filed by the Union None of theobjections specified dates of the objectionable conduct or identified anyRespondent representative engaged in the conduct.288 NLRB No. 30 N236DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDII. THE ALLEGED UNFAIR LABOR PRACTICESA. The Alleged Independent Violations of Section8(a)(1)Jimmie Kirby, the alleged discriminatee and an em-ployee of Respondent from 5 February until 17 July, tes-tified that she initiated the union activity in mid-Marchwhen she telephonically contacted a representative of theUnion. A meeting was subsequently arranged betweenKirby and Union Representative Billy Helton. The meet-ing took place in Cookeville in early April and was alsoattended by three other Respondent employees. Kirbysigned a union authorization card and, in the ensuingdays and weeks, passed out union authorization cards toother employees of Respondent and talked to still othersabout the Union. As far as this record shows, Respond-ent first learned of the Union through a discussion be-tween Kirby and Foreman Michael Frazier around thesecond or third week of April. In this discussion, Kirbyvolunteered that there was a union movement within theplant. Frazier's response, according to Kirby, was thatReed Welch, Respondent's president, would shut theplant down. This response was alleged in the complaintto constitute an unlawful threat to close if the employeesengaged in union activity. It and the other subsequentlyoccurring unlawful conduct attributed to Respondent'ssupervisors and agents will be treated below under thename of Respondent's supervisors or agent involved.1. Reed Welcha. The 29 April speechWelch spoke to an assembled group of employees con-sisting of both of Respondent's active work shifts in theplant about 29 April. According to Kirby, Welch toldemployees that there was a rumor of a union attemptingto come into the plant and said he had shut the plantdown twice before to keep the Union out and he wouldnot hesitate to do so again. Further, with respect to clos-ing, Welch said he had shut down his plant in Californiaand had left to keep the union from coming m there, andhad shut one down west of Cookeville to keep the unionout. He said he was the sole owner and no judge wasgoing to tell him he had to keep his plant open or allowa union to come in. However, he noted that he had beenasked by a Federal judge to reopen about 6 months afterone of his closures and give the employees a chance tocome back to work. He said he had done so and addedthat there were about five people who had been withhim throughout his operation in Tennessee and were stillwith him. He said he did not realize there was that muchdissatisfaction among the employees, but if anyone had acomplaint, they should come to his office and discuss itwith him "one on one" and work it out.Welch, still according to Kirby, remarked that Re-spondent had a plan "on the books" for profit sharingwith employees who qualified Finally, Welch observedthat there had been 8 or 10 union cards signed, that heknew that there was a union meeting scheduled for thatevening, and warned that any employees who planned togo had better know what they were doing beforehand.At the conclusion of his remarks, Welch asked forquestions. Kirby testified she asked Welch what union hewas referring to, and he said he was talking about any"damn" union. Kirby then protested that it was the em-ployees' right to organize a union in the plant if theywanted one, and Welch responded that it was not in hisplant, and added that he would never allow it. Kirby re-plied that he was violating the constitutional rights of"everyone standing there." Welch answered that if any-body was not satisfied working there, they could go outthe front door and he would replace them. He said thebottom line was there would be no union at S & S.Kirby's testimony regarding Welch's speech was sub-stantially corroborated by employees David Judd, JamesKennedy, Michael Jackson, and Robert Hawkins.Kirby's version was set forth essentially because she im-pressed me as the most articulate of the witnesses andhad the most complete recall of Welch's remarks. Shewas the only employee who challenged Welch's remarksand was more likely to have had them indelibly im-pressed on her memory. I therefore credit Kirby to theextent her version of Welch's speech differs from that ofany other General Counsel witness.Reed Welch did not testify regarding the 29 Aprilspeech, nor did any other Respondent witness. OnlyForeman Jimmy Bryant was asked about the speech andhe could not recall what was said explaining simply thathe was not paying attention.Based on Kirby's credited testimony, I find that Welchmade the remarks she attributed to him. These remarksare the basis for complaint allegations that Respondentthreatened plant closure and other reprisals if employeesjoined or engaged in union activities, created the impres-sion of surveillance of union activities, threatened that itwould be futile for employees to select the Union, prom-ised employees profit sharing to discourage their unionactivities, solicited grievances from employees and prom-ised to remedy them, and threatened employees with re-prisals if they engaged in union activities. That Respond-ent through Welch violated the Act in most of the re-spects alleged is so clear that further discussion on thoserespects is unnecessary. The violations with respect tothe promise of a profit-sharing plan, the solicitation ofgrievances with a promise to remedy them, and thethreat of reprisals are less clear and require discussion.The statement that Respondent had a plan on thebooks for profit sharing for qualified employees impliesthat Respondent was going to provide its employeesprofit sharing, a benefit they had not previously enjoyed.Although no Respondent witness contradicted Kirby'stestimony about Welch's remark, only Foreman BobbyWallace testified regarding Respondent's profit-sharingplan. He testified, with some equivocation, that it hadbeen implemented about a year and a half earlier andwas available to all employees. He further testified thatthere had been some distribution of information to em-ployees regarding the plan but he was uncertain when.Further, he was uncertain regarding the details of theplan. If Respondent had a plan available to employeesthat had already been effectuated, it could have rebuttedthe General Counsel's case by identifying the plan and S & S SCREW MACHINE CO237offering it in evidence. Even absent 'production of theplan if such a plan for employees had been in effect tothe knowledge of employees, Respondent could haveconfirmed it through either the General Counsel's wit-nesses or by calling its own employee witnesses. Re-spondent did not do so, and I am unwilling to acceptWallace's vague and uncorroborated testimony that sucha plan was in effect. Accordingly, I find Welch's refer-ence to a profit-sharing plan to constitute an unlawfulannouncement of a promise of benefit in response to theunion campaign as alleged, particularly when viewed inthe context of other threats regarding the Union duringhis speech. See Gordonsville Industries, 252 NLRB 563;574-577 (1980).Welch's notation of dissatisfaction among employeesand his request that employees with complaints come tohim and "work it out" is a direct request for employeegrievances. Solicitation of grievances in the context of aunion campaign is not per se unlawful. However, wherecoupled with an implied promise of correction such so-licitation is unlawful. See Mariposa Press, 273 NLRB 528,529 (1984). Here, I find there was an implicit promise ofcorrection, for Welch told employees that the problemwould be worked out. Moreover, there was implicit inthe solicitation of complaints here a promise of correc-tion because there was no credible evidence4 that Welch,had solicited complaints from employees prior to the'union campaign. See Gerber Co., 270 NLRB 1235, 1240(1984). Accordingly, I find the solicitation of grievancesby Welch was violative of Section 8(a)(1) as alleged.Last, as alleged, I find Welch's remark that employeeswho went to the union meeting "better know what theyare doing" constitutes a threat of unspecified reprisal. Itwas an implicit warning that employees incurred risks byjust attending the union meeting, and was therefore coer-cive and violative of Section 8(a)(1).b. Other remarks of WelchIn addition to the remarks of Welch to the assembledemployees in late April, the complaint alleges that Welchtheatened to close the plant due to union activities on 14and 29 May, threatened employees with the futility ofunion organization on 14 May, and threatened employeeswith discharge for union activity on 29 May. Examina-tion of the record reveals no evidence to support theseallegations. Moreover, the General Counsel's summarybrief refers me to no such evidence and makes no argu-ments on these allegations, notwithstanding a specific re-quest made on the record that he brief me on each alle-gation of the complaint with particular attention to thedate of the alleged offense. Accordingly, I must con-clude that these addition* allegations involving Welchhave not been proven, and I shall recommend their dis-missal.4 Employee David Judd testified with some equivocation that Re-spondent "may" have had an "open door policy" prior to the union cam-paign. And Foreman Jimmy Bryant generally testified that Respondentalways had an open-door policy However, because of Judd's equivoca-tion and the absence of any other affirmative proof of employee knowl-edge of an open-door policy other than Bryant's uncorroborated assertionregarding such a policy, which I do not credit, I find there was no suchpolicy known to employees2. Foreman Jimmy BryantThe complaint alleges a number of unlawful remarksand actions by Jimmy Bryant, foreman and supervisor ofRespondent's general machine department on the dayshift. First in chronological order is an allegation thatBryant on 17 April coercively interrogated employeesregarding their union activity. In this regard, employeeJudd testified that before, but around the time of Welch'sspeech to the assembled employees, Bryant approachedJudd at his work station and told Judd he had heard"they're" trying to start a union "in here," and askedJudd if he knew anything about it. Bryant, in his testimo-ny, did not deny the question. Although Judd was not animpressive witness whose testimony was elicited largelywith leading questions, I credit him in the absence ofcontradiction by Bryant. No justification was offered forBryant's questioning of Judd and no circumstances werecited that would lessen the coercive impact of the ques-tiomng. There was no evidence that Judd had previouslymade known his union support to management. Accord-ingly, I find the questioning to be unlawful interrogationas alleged, particularly in the context of Respondent'sother unlawful conduct found here. However, I find thatit occurred around 29 April, the time of Welch's speech,rather than 17 April as the complaint alleges.Employee James Kennedy testified that in AprilBryant asked Kennedy what he thought about unions.Kennedy simply replied that he had not been aroundthem very much. On further examination, Kennedyplaced Bryant's question within a week of Welch'sspeech, either before or after. Bryant did not deny thequestion attributed to him No circumstances wereshown that would detract from the probable coerciceimpact of such a question directed to an employee whohad not previously openly acknowledged his union incli-nations. Kennedy's equivocal response reflects to adegree his perception that the question was coercive. Itfind Bryant's question violative of Section 8(a)(1) as al-leged. However, I do find that the questioning tookplace, most likely after Welch's speech when Respondentpublicly acknowledged the union activity, and within thefirst week of May rather than on 15 and 19 May as thecomplaint alleges.The complaint alleges that Bryant threatened employ-ees on 28 April and 28 May that the plant would close ifthe employees joined the Union. The only evidence re-lated in the General Counsel's brief to support these alle-gations was the testimony of Kennedy again. However,the testimony does not support the dates alleged. Thus,Kennedy testified that around 2 weeks after Welch'sspeech, Bryant talked to Kennedy at Kennedy's machineabout the Union. Bryant, during this discussion, said thatWelch was very stubborn, that he knew how Welch was,and that Welch would shut the doors before he wouldlet a union in. Bryant, in his testimony, did not deny thisremark. On Kennedy's uncontradicted testimony, I findRespondent through Bryant unlawfully threatened toclose the plant if the employees selected the Union.However, I find there was only one such threat byBryant and that it took place in mid-May rather thaneither of the dates alleged in the complaint. 238DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDThe General Counsel's brief cites the testimony ofJudd to establish a complaint allegation that Respondentthrough Bryant on 12 June created the impression of sur-veillance of the union activities of its employees. Juddtestified that sometime "within a couple of weeks" of the29 June election (before or after the election was notspecified), Bryant told Judd that Respondent had "some"from the plant going to the union meetings telling Re-spondent what was going on and who was attending.Bryant did not contradict this testimony, and I thereforecredit Judd. I find the statement to Bryant was unlawfulas alleged. I further find it reasonable to conclude that ittook place 2 weeks before the election rather than after,particularly in the absence of evidence that union meet-ings continued to take place after the election.The complaint alleges that Bryant promised employeesunspecified benefits about 12 June if they refrained fromjoining or engaging in union activity. Kennedy testifiedthat sometime in May, Bryant told him at his work sta-tion that "they" had some things in the works but thatthey got held up because of "all the union business."Bryant did not contradict his testimony, and Kennedy iscredited. Whether regarded as a promise of benefit orsimply withholding action on proposed benefits, and Ifind it more consistent with the latter, Bryant's remarkwas clearly coercive for it placed the onus on such with-holding on the union activity. Bryant, so far as therecord shows, failed to explain that any withholding wasdue to an effort to avoid election interference with theunion campaign. Indeed, it is not even clear that an elec-tion or even a petition for an election was pending at thetime, as Kennedy could place Bryant's remark onlywithin May. I find Bryant's remark to Kennedy unlaw-fully implied a withholding of benefits because of theunion activity. World Wide Press, 242 NLRB 346, 360(1979).Bryant is also alleged in the complaint to have threat-ened employees with reprisals on 19 May and 15 June.Judd testified with a great deal of uncertainty that "ap-proximately 4 or 5, 3," times, "somewhere in that area,"between Welch's speech and up to a few days before theelection, Bryant spoke to him at his work station andsaid there were going to be "new work rules and thatthey was going to be tightening down and thinning out."Judd testified there were no witnesses to these remarks.Bryant testified but was not asked about the remarks at-tributed to him by Judd. Because of his uncertainty re-garding the times of Bryant's remarks, and the failure tomore clearly set forth the details of the alleged remarksor the context within which the alleged remarks weremade, Judd's credibility must be considered as marginalHowever, in view of Bryant's failure to deny the re-marks, and because Judd was still employed by Respond-ent at the time of the hearing and not likely to give testi-mony adverse to his employer unless it was true,5 Icredit Judd's testimony. Since Bryant's comments tookplace during the course of the union campaign, and inthe context of other threats by Respondent, it is reasona-ble to infer, particularly in the absence of any other ex-planation, that Bryant's remarks were responsive to the5 Georgia Rug Mill, 131 NLRB 1304, 1305 (1961)union activity. Accordingly, I find Bryant's remarks toJudd violated Section 8(a)(1) of the Act as alleged exceptthat, rather than occurring on the dates alleged, theytook place on three occasions between the date ofWelch's speech and a few days before the election.Finally, with respect to Bryant, the complaint allegesthat he threatened employees with discharge for unionactivities on 15 and 19 May, and 12 and 15 June. Again,the General Counsel relies on the generalized and con-clusionary testimony of Judd that a "few times" betweenWelch's speech and a few days before the electionBryant told him "that anyone having any dealings withthe Union would lose their job." Again, Bryant did notdeny having made such remarks to Judd. Judd is cred-ited notwithstanding his inability to accurately set thedates of the remarks. I find Bryant's remarks madeduring the period of 9 April to 29 June constituted theunlawful threats alleged and that by Bryant making suchthreats Respondent violated Section 8(a)(1) of the Act isalleged.3. Michael FrazierFrazier was a foreman on Respondent's night shift atthe time of the events in issue. It is alleged that Frazierthreatened plant closure on 28 and 29 April if the em-ployees joined or engaged in union activity. Kirby testi-fied that in a general conversation with Frazier in herwork area she told Frazier of the union activity withinthe plant. Frazier's response to this information was thatWelch would shut the place down. This conversation,Kirby said, took place around the second or third weekof April, and although other employees were in the vi-cinity, Kirby could not testify whether they heard Fra-zier's remarks. Frazier did not testify and Kirby's testi-mony on the point was clear, unequivocal, and, I find,credible. Accordingly, I find Frazier's response to Kirbywas a clear threat of plant closure in response to unionactivity and violated Section 8(a)(1) as alleged.It is also alleged that on 28 April Frazier threatenedemployees that it would sell its facility and subcontractits existing work if the employees engaged in union ac-tivity. No evidence of such a threat was offered at thehearing and the General Counsel's brief argues no suchviolation. This allegation of the complaint is not estab-lished, and it will be recommended that this allegation bedismissed. There was similar absence of evidence to sup-port a complaint allegation that about 28 April Fraziercreated an impression of surveillance of employee unionactivities by telling employees that Respondent knewabout the Union and where it started. It will be recom-mended that this allegation of' the complaint also be dis-missed.Frazier was alleged in the complaint to have violatedSection 8(a)(1) on 30 April by threatening employeeswith reprisals for their union activity. This allegation ispredicated on Kirby's credible and uncontradicted testi-mony that on the same day of but following Welch'sspeech, Frazier accompanied Kirby back to her workarea and told her that up until that day Welch hadthought Kirby was a decent person but followingKirby's remarks to Welch (during the speech) Kirby had S & S SCREW MACHINE CO.239gone to the top of Welch's "shit list." The clear implica-tion of Frazier's remark was that Kirby had "fallen fromgrace" as a result of her union activities and that as aresult of being on Welch's list of unfavorables, she wasat risk for reprisals. I find Frazier's statement violatedSection 8(a)(1) of the Act as alleged.That Kirby would be the subject of reprisal was alsoevidenced by another remark attributed to Frazier byKirby and alleged in the complaint to be an unlawfulthreat of discharge. Thus, Kirby testified that on theFriday, 1 May, following Welch's speech, she was trans-ferred from the night shift to the day shift by Frazier.Kirby asked why she was being changed and he repliedthat it was in part because of production. She asked whatthe other part was and frazier answered that she wasbeing set up to be fired because of "this union business."Frazier's remarks in this regard constituted a clear threatof discharge violative of Section 8(a)(1) of the Act as al-leged. While the complaint alleges that Frazier on twoadditional dates, 4 and 19 May, Made similar remarks, noevidence was submitted to substantiate the violations oneither of these dates. In addition, although the complaintalleges an incident of unlawful interrogation by Frazieron 4 May, no evidence to support the allegation was re-vealed in the record or cited in the General Counsel'sbrief. Accordingly, it will be recommended that thesecomplaint allegations be dismissed.4. Plant Manager Glynn Lafever and ForemanBobby WallaceLafever6 is Respondent's plant manager and, accord-ing to the complaint, he promised employees on 29 Apriland 22 June unspecified benefits if they refrained fromunion activities. Evidence on these allegations is found inJudd's testimony that a week or two before the electionLafever talked to him at his work station and said thathe could use a no vote. Lafever added, according toJudd, that "there could be an increase for a no vote•something to that effect," and also a better position. Juddresponded that he could use it Judd testified that Fore-man Bryant was "around" at the time but it is not clearfrom Judd's testimony that Bryant heard the exchangebetween Lafever and Judd. Lafever testified but failed tocontradict the foregoing testimony of Judd. In the ab-sence of contradiction, I accept Judd's imprecise testimo-ny and fmd that Lafever unlawfully promised benefits toemployees about a week before the election to discour-age their union support. These promises violated Section8(a)(1) of the Act as alleged. However, I find no recordevidence of any unlawful promise by Lafever in April.The complaint alleges that on 14 and 15 June, Lafeverand Foreman Bobby Wallace interrogated employees re-garding their union activities. Judd testified that within aweek or two of the election, while he was in his workarea, Foreman Bobby Wallace, apparently in the pres-ence of Lafever, asked Judd if employee Michael Jack-son was for the Union. Judd replied he did not know.Then Lafever asked Judd if Robert Hawkins, anotherLafever's name appears as spelled in documents purportedly signedby him appearing in the exhibit files.-employee, was for the Union and again Judd replied thathe did not know.Wallace specifically denied that he asked Judd aboutJackson. He was supported in that denial by Lafeverwho denied that he ever witnessed a conversation be-tween Judd and Wallace regarding Jackson's union senti-ments or beliefs. Wallace's denial was clear, emphatic,and, I believe, credible when weighed against Judd'svague an generalized testimony. Accordingly, I creditWallace over Judd and fmd no unlawful interrogation byWallace. However, I note that, although Lafever deniedbeing a witness to interrogation of Judd by Wallace, hefailed to deny the question regarding Hawkins attributedto him by Judd. In the absence of contradiction, I creditJudd and conclude that Lafever in fact questioned himabout Hawkins' union sentiments. There were no circum-stances shown which would tend to lessen the coerciveimpact of Lafever's questions. On the other hand, thequestioning took place against a background of uncontra-dieted and vigorous threats by Respondent against thoseinvolved in union support. I find the interrogation byLafever unlawful and violative of Section 8(a)(1) of theAct as alleged.B. The Alleged 8(a)(3) Violations1. The imposition of more onerous conditions ofemploymentIt is alleged in the complaint that Respondent about 6July imposed more onerous and stringent conditions ofemployment on its employees by announcing a new setof work rules and that such action was responsive to theunion activities of its employees and therefore violativeof Section 8(a)(3) and (1) of the Act. This allegation isrooted in the stipulation of the parties that on the paydayfollowing the 29 June election (3 July by Judd's testimo-ny), Respondent attached to employee paychecks a type-written slip of paper containing attendance and tardinessrules specifying that three unexcused absences wouldresult in "automatic termination" and that three occa-sions of tardiness would equal one unexcused absence.Judd testified that prior to the announcement of theserules, he had been frequently tardy but had suffered nodiscipline other than a verbal admonition that he try tobe "on time." Following the announcement of theserules, Judd testified he had received about seven writtenwarnings for tardiness. Under the announced rules, nineoccasions of tardiness, even without any unexcused ab-sences, subjects the employee to "automatice termina-tion." The General Counsel asserts that the rule an-nouncement constituted an adverse change in employeeconditions of ernployement and points to Judd's testimo-ny already outlined above regarding Bryant's threat thatRespondent would be "tightening down and thinningout" to show not only, that the rules were new but thatthey were retaliatory for the union activity.Respondent's position regarding whether there werespecific rule changes is unclear. Only Lafever testified onthe subject. Asked if Respondent had ever terminatedemployees for "3 or more unexcused absences," Lafeveranswered affirmatively. Asked if he could recall specific 240DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDinstances, Lafever referred to one employee and was un-clear regarding a second. The one he recalled was appar-ently discharged after "three or four days." Lafever saidthe policy on absences had been in effect "ever since" hehad worked for Respondent but that period was not fur-ther explained.Lafever's testimony literally fails to establish a 3-dayunexcused absence discharge policy prior to 3 July.Moreover, he failed to refer to any prior policy on tardi-ness. Further, there was no explanation why Respondenthad seen fit to put any of its attendance policies in writ-ing and attach them to the employees' paychecks when itdid. In light of these factors, I conclude Respondent hasnot rebutted the General Counsel's prima facie case thatthe written rules of 3 July constituted a change adverseto employees and that the change was retaliatory for theemployee union activity during the period when theelection was still subject to challenge. Accordingly, Ifmd Respondent violated Section 8(a)(3) and (1) of theAct as alleged in this regard. See Einhorn Enterprises,279 NLRB 576, 584-585 (1986).2. The alleged discriminatory action against KirbyAccording to the allegations of the complaint, asamended, Respondent discriminatorily issued writtenwarnings to Kirby on 29 and 27 May, discriminatorilytransferred her to a different shift, imposed more onerousworking conditions on her on 4 May, and discharged heron 17 July, all because of her union activities.The union activities of Kirby and Respondent's knowl-edge of Kirby's union sympathies have already been setforth. Kirby began work for Respondent on its secondshift on 5 February as a machine operator. Kirby testi-fied without contradiction that following Welch's speechon 29 April, she was issued a written warning by Fore-man Michael Frazier about her "excessive absenteeism."Kirby initially refused to sign it but did so a day later"under protest." Kirby admitted here that she had beenlate on the day in question,7 but testified she had priorpermission from Plant Manager Lafever. She further tes-tified that although she had been late once or twicebefore, and absent without an excuse before, she had notbeen given prior warnings on either tardiness or absen-teeism.Respondent offered no evidence regarding the 29April warning of Kirby. In view of Kirby's union activi-ty, her temerity in publicly responding to Welch's threatsagainst the Union, Respondent's demonstrated unionanimus, the timing of the warning, and the apparent lackof basis for the warning, I conclude the General Counselhas established a clear prima facie case that the warningwas discriminatory and violative of Section 8(a)(3) and(1) of the Act. Respondent failed to rebut the prima faciecase and I find the violation established as alleged.Regarding the shift transfer and the more onerous job,Kirby credibly testified she was transferred from her po-sition on the night shift to the day shift. Her furthercredible testimony already set forth was that Frazier toldher the transfer was to set her up for a discharge. Inlight of Frazier's remark, I can only conclude, as the7 The date of the tardiness was never established on the recordGeneral Counsel alleges, that the transfer was discrimina-tory and unlawful as alleged.The evidence on the more onerous nature of the workassigned Kirby after the transfer is found in her testimo-ny that she was assigned to operate a duplex machineutilized to mill parts. In performing this job, it was nec-essary for her to drag parts pans weighing close to 150pounds some 40 to 50 feet to her machine. Followingwork on the parts, it was necessary to drag the pans toanother area about 100 feet distant. This was repeatedapproximately 8 to 12 times a day according to Kirbywho added that on the second shift she had rarely beenrequired to drag parts pans. Kirby testified that she wasalso required to deburr parts approximately 3 days aweek and during the latter days of her employment shewas almost daily assigned to clean "bent arms" for exte-rior rearview truck mirrors. Both the deburring and bentarm cleanup were described as dirty work by Kirby whosaid she had rarely done deburring work on the secondshift and no bent arm cleaning.Based on Kirby's testimony, which I credit, I find thatthe jobs to which she was assigned on the first shift weremore onerous than those to which she had been assignedon the second shift. Respondent has failed to adduce evi-dence on either the nature of Kirby's job assignments onthe first shift or the reasons for such assignments. Con-sidering Respondent's animosity toward Kirby due to herunion activity and Frazier's warning that she was beingput on the first shift in order to be set up for her dis-charge, I conclude, as alleged, that Kirby's job assign-ments were unlawfully motivated in violation of Section8(a)(3) and (1) of the Act.Kirby was given a second written warning on 27 May.This one was issued to her by Foreman Bryant allegedlyfor "running parts that she faild [sic] to ok correctly."The warning was alleged in the complaint to have beenbased on discriminatory considerations. Kirby testifiedthat on Tuesday, 26 May, she was assigned by Bryant toside mill some steel spring pins. After setting up the ma-chine for her, Bryant asked if she had her calipers tocheck the pins with. She replied that she did not, so hetold her to use calipers from the quality control room.Kirby did so but found those calipers inaccurate. How-ever, she proceeded to mill the pins but stopped every 30to 45 minutes to take a pin to employee Eddie Roberts inthe quality control department. Roberts checked the pinsby blueprint and told Kirby they were "just fine." Thefollowing day Bryant checked the parts Kirby had runthe day before and irately told Kirby they were bad, ac-cused her of running scrap, and berated her for notchecking the parts notwithstanding her having had Rob-erts check the parts. Kirby began to jot Bryant's remarksdown on a note pad and Bryant walked away. Immedi-ately thereafter she was given the written warning. Al-though Kirby related on cross-examination that Bryanthad indicated to her that part of the problem lay withRoberts, Roberts was not given a warning.Bryant testified for Respondent that Kirby waswarned for running bad clutch shafts, not spring pins asKirby had testified. While the bad parts were salvagea-ble, and had in fact been salvaged a few days later, it S & S SCREW MACHINE CO.241was at great expense. Bryant further testified that', he hadchecked with Roberts about the parts, and Roberts hadsaid he had not checked the parts.Kirby impressed me as a much more accurate and reli-able witness than Bryant. Bryant's inability to recall anyof Welch's remarks to employees on 29 April raises seri-ous doubt regarding the accuracy of his recall. And hisexcuse for this failure of recall, i.e• that he was notpaying attention, undermines his veracity generally.Crediting Kirby, I find the facts on the 27 May warn-ing to be as she related them. Accordingly, and particu-larly because Roberts received no warning, I fmd thatthe warning, like Kirby's shift assignment was discrimin-atorily motivated. The _warning was therefore violativeof Section 8(a)(3) and (1) of the Act.Kirby was discharged on 17 July, a discharge that thecomplaint complains was unlawfully motivated. Thefacts are not in serious dispute. Kirby testified that on 8June she injured a ligament in her neck while pulling apan of parts. Although she completed that workday, shefound she could not "get out of bed" the next day. Kirbyreported 'her illness and injury to Respondent. Over thenext several weeks, Kirby went to a succession of doc-tors for diagnosis of her problem and treatment of hersevere pain. During this period she kept Respondent ad-vised regarding her absence and condition. During theinterim, one doctor released her to return to work andshe did so on 18 June. However, she was forced by painto leave work before noon and was unable to returnthereafter.On a subsequent occasion when Kirby was released bya doctor to return to work, she testified she reported thisto Terry Welch, daughter-in-law of Reed Welch and asecretary for Respondent. However, Welch said it hadbeen decided that it would be best for Kirby to sign avoluntary leave of absence until Kirby could see a neuro-surgeon because Respondent did not want Kirby return-ing until they knew she was completely healed and notsubject to further injuries. Kirby declined to sign theleave absence due to her concern that it might precludeany workmen's compensation claim. She was referred toRespondent's workmen's compensation insurance carrierand was there advised not to return to work until shewas seen by a neurosurgeon.On 10 July Kirby did see a neurosurgeon who, afterexamination, advised her that all the muscles and liga-ments in her neck had been ripped. However, he told hershe could return to work explaining that "one day" thepain would stop. On 13 July Kirby reported to TerryWelch regarding the doctor's diagnosis, and that he hadreleased her but told Welch she was still having pain andwould return to her private doctor.8 Kirby did return toher private physician but in the meantime she learned on18 July that she had been terminated. She telephonicallydiscussed the matter with Gerald Welch, Reed Welch'sson, who told her that he, Reed Welch, and Lafever haddecided to terminate her because she had not returned towork following her release by the neurosurgeon.8 Kirby testified she did not see her own doctor until the followingweek, i.e., after her discharge, because the doctor was on vacation.Respondent offered no independent evidence regard-ing Kirby's discharge. Given Respondent's extremeunion animosity, and its other unlawful conduct towardKirby found above, I conclude that the General Counselestablished a prima facie violation of the unlawful dis-charge of Kirby even if an apparent basis for dischargeexisted. Respondent was well aware of the seriousness ofKirby's injury and that the injury was not likely feigned.Indeed, she had made one unsuccessful effort to returnto work. Respondent further knew even after Kirby'svisit to the neurosurgeon that she was still experiencingdifficulty and intended to return to her doctor. More-over, Respondent failed to warn her during her last com-munication prior to her discharge that she would be dis-charged unless she returned to work. Under these cir-cumstances, including the absence of evidence that otheremployees in similar situations were treated similarly,and considering Respondent's other unlawful threats andacts of discrimination against Kirby which flesh out theGeneral Counsel's prima facie case on Kirby's discharge,I find Respondent has not demonstrated that Kirbywould have been discharged even in the absence of herunion activity. I therefore find her discharge violatedSection 8(a)(3) and (1) of the Act as alleged.III. THE REPRESENTATION CASE ISSUESA. The ObjectionsThe Regional Director's order directing a hearingnoted without discussion that the Union's nine objectionsgenerally raised substantial and material factual issuesthat could best be resolved by a hearing but did notspecify any particular factual issue with respect to anyparticular objection. However, it is apparent that the ob-jections are coextensive with a number of the complaintallegations in the unfair labor practice cases. It is furtherapparent, however, that in some instances, based on thedates of the violations alleged in the complaint and foundestablished above, the objectionable conduct Occurredprior to the filing of the representation case petition andtherefore outside the critical period. See Red's NoveltyCo., 222 NLRB 899 (1976); Ideal Electric & Mfg. Co., 134NLRB 1275 (1961). It will be necessary to treat each ob-jection below.1. Objections 1, 2, and 8Objection 1 alleges that Respondent threatened its em-ployees with reprisals for their union activities while Ob-jection 2 asserts that Respondent threatened its employ-ees with discharge if they engaged in union activities.These objections are coextensive with paragraphs 19 and20 of the complaint. The evidence regarding the threatsof reprisal set forth in paragraph 19 involved remarks at-tributed to Reed Welch and Michael Frazier about 29April. Although merit was found to these complaint alle-gations, they occurred prior to 14 May, the date the peti-tion was filed, and therefore outside the critical period.They cannot be considered as objectionable conduct af-fecting the election. Threats of reprisal attributed toBryant in paragraph 19 of the complaint were establishedby the testimony of Judd credited here. As I have fur- 242DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDther found that at least one of Bryant's threats occurredwithin a few days before the election, I find it occurredin the critical period. Bryant's threat was found to beviolative of Section 8(a)(1) and therefore, a fortiori, itconstitutes objectionable conduct. Dal-Tex Optical Co.,137 NLRB 1782, 1786 (1962). I find Objection 1 hasmerit.The threats of discharge in paragraph 20 of the com-plaint were substantiated by the credited testimony ofKirby and Judd set forth above regarding remarks attrib-uted to Foremen Frazier and Bryant. However, Kirby'stestimony established that Frazier's threat took place atthe time of her shift transfer around the first of May, Ifind therefore that it occurred outside the critical period.Judd's testimony established that at least one of Bryant'sthreats of discharge took place within a few days of theelection. I therefore conclude it occurred within the crit-ical period, and I further conclude that Objection 2 hasmerit.Objection 8 complains generally that Respondent cre-ated a general atmosphere of fear of reprisal and coer-cion among its employees. The objection does not appearto relate to a specific allegation of the complaint andthere was no independent evidence offered to support it.However, to the extent that merit was found to the relat-ed Objections 1 and 2 involving threats of reprisal anddischarge within the critical period, I find merit to Ob-jection 8.2.Objection 3The Union's Objection 3 complaining of interrogationof employees regarding their union activities is coexten-sive with the allegations of paragraph 21 of the com-plaint. The unlawful interrogation found above involvingBryant occurred outside the critical period and may notbe considered. On the other hand, I have found that Laf-ever unlawfully interrogated employee Judd within acouple of weeks of the election. In this regard, therefore,I conclude Objection 3 has merit.3.Objection 4Objection 4 asserting Respondent's threats to close thefacility is coextensive with the allegations of paragraph 7of the complaint. Unlawful threats to close were foundabove made by Reed Welch and Foremen Frazier andBryant. However, the threats of Welch and Frazierclearly occurred outside the critical period. Bryant'sthreat was found to have taken place in mid-May. Be-cause it was not established that Bryant's threat tookplace after the petition was filed, I find it has not beenestablished that it occurred within the critical period.Accordingly, Objection 4 is found to be without merit.4.Objection 5The contention is made in Objection 5 consistent withthe allegations of paragraphs 14 and 15 of the complaintthat Respondent promised employees benefits if they re-frained from engaging in union activities. AlthoughKirby testified regarding a promise of benefits in theform of profit sharing made by Reed Welch, it is clearthat the promise was made in the context of Welch's 29April speech and therefore outside the critical period. Ithas been found that Lafever unlawfully promised Juddan increase, and a better position for a "no vote" a weekor two before the election. As it took place within thecritical period, Lafever's promise constituted objection-able conduct and I, therefore, find merit to Objection 5.5.Objection 6The allegation in Objection 6 that Respondent with-held benefits from employees because of their union ac-tivity finds factual support in the finding above thatBryant informed Kennedy that Respondent had held upsome "things" in the works due to the union activity.While Bryant's remark was found to be unlawful, Kenne-dy's testimony failed to establish that it was made duringthe critical period. Objection 6 is therefore found to bewithout merit.6.Objection 7Objection 7 alleges that Respondent created an impres-sion of surveillance among employees of their activitieson behalf of the Union and is consistent with the allega-tions of paragraphs 10, 11, and 12 of the complaint. Theonly evidence establishing, within the critical period, animpression of surveillance of employees union activitywas related in the testimony of Judd regarding a state-ment of Foreman Bryant. The statement of Bryant wasfound to have created the unlawful impression of surveil-lance alleged about 2 weeks before the election. There-fore, Objection 7 is found to have merit.7.Objection 9Objection 9 complains that Respondent created a gen-eral atmosphere of futility. It is consistent with the alle-gations of paragraph 13 of the complaint regarding Re-spondent's expressions of the futility of union activity.However, no unlawful expression of futility was foundabove to have taken place during the critical period be-tween the filing of the petition and the election. Accord-ingly, and in the absence of independent evidence ofevents in the critical period supporting Objection 9, it isfound to be without merit.B. The Challenged Ballot1. The factsThe determinative challenged ballot was cast by Stan-ley Pugh. Although Pugh's name appeared on the eligi-ble voter list prepared by Respondent, his ballot waschallenged by Respondent who contended that his inclu-sion on the list had been in error and that Pugh was asupervisor within the meaning of Section 2(11) of theAct.The evidence regarding Pugh's supervisory status wasset forth in the testimony of Lafever and Pugh. Pughbegan working for Respondent in February 1985. InApril, he was given the title of quality control managerand the responsibility for directing the inspection andquality control department of Respondent. There were,however, only two other employees in the department, S & S SCREW MACHINE CO.243both of whom were classified as inspectors, and one ofwhom worked on a shift different from the one workedby Pugh. Pugh testified that he was responsible for en-suring that "quality [of Respondent's products] was keptup." He received a 75-cent-per-hour wage increase whenmade the quality control manager but continued as anhourly paid employee. His rate of pay was approximately$1 an hour greater than the two other employees work-ing in quality control, but was still less than some highlyskilled nonsupervisory employees- employed by Respond-ent.Lafever testified that Pugh had recommended employ-ees Eddie Roberts, Cathy Blair, and Pat Swearengin forwage increases and those increases had been granted.Further, according to Lafever, Pugh had evaluated theperformance of Swearengin. Pugh conceded that he haddiscussed a raise for Roberts with Lafever and had ob-served that Roberts was not picking "up on things" well.However, Roberts was given a small raise about 15 June.It appears from Respondent's "payroll change notice"form signed by Pugh as "supervisor" that Blair wasgiven a raise on 17 August. Pugh also signed an identicalform for Swearengin dated 21 September that not onlygave Swearengin a raise but also evaluated Swearenginin ability, conduct, attendance, and production. Pugh tes-tified that he completed the payroll change notices onBlair and Swearengin at Lafever's direction. The raisesgranted to Blair and Swearengin appear to have beenmore or less automatic following completion of 30 daysof employment. The amounts of such raises, however,were more discretionary as evidenced by the differentamounts granted Roberts and Blair.Pugh related that he did not know if he had authorityto hire employees, and that he had not been told he hadauthority to fire employees. He said, further, that hecannot transfer employees between departments, suspendthem, or layoff and recall them. He was uncertain aboutauthority to discipline employees or grant them time off.On one occasion he approved an employee's early depar-ture from work but told the employee to also adviseGerald Welch, son of Reed Welch, as the employee wasleaving.9 Pugh also conceded that he had signed thetimecards of two employees who had failed to clock inwhen the employees had brought the cards to him sayingthat Welch had sent them to him.Pugh related that he spends about 10 to 15 percent ofhis time doing paperwork for his department, and spendsthe remainder of his time doing inspection work as dothe quality control inspectors. He has attended two meet-ings between management and the foremen who are ad-mitted supervisors within the meaning of the Act. Healso had met with customers of Respondent regardingquality control concerns. However, he said he receivedno special benefits by virtue of his position that were notreceived by unit employees. There was no showing thatforemen received any special benefits either, and it ap-pears that they, like Pugh, were hourly paid and re-ceived overtime pay when worked.9 Gerald Welch's title in Respondent's luerarchy was not established inthe record although it is clear that be was formerly m charge of qualitycontrol before Pugh assumed the quality control manager's position2. ConclusionsSection 2(11) of the Act defines a supervisor as one"having authority, in the interest of the employer, tohire, transfer, suspend, lay off, recall, promote, dis-charge, assign, reward, or discipline other employees, orresponsibly to direct them, or to adjust their grievances,or to effectively recommend such action" so long as theexercise of such authority requires use of independentjudgment not of a routine or clerical nature. Possessionof authority in any one of the enumerated respects is suf-ficient to establish supervisory status. Albany MedicalCenter, 273 NLRB 485, 486 (1984). The party allegingsupervisory status has the burden of proving it. Commer-cial Movers, 240 NLRB 288 at 290 (1979). The Board hasa duty to employees to be alert not to construe supervi-sory status too broadly because the employee who isdeemed a supervisor is denied employee rights that theAct is intended to protect. Westinghouse Electric Corp v.NLRB, 424 F.2d 1151, 1158 (7th Cir. 1970), cert. denied400 U.S. 831 (1970).The fact that Pugh completed payroll change noticesfor Blair and Swearengin as "supervisor," granted raisesthereon, and, in the case of Swearengin, evaluated hisjob performance strongly suggest Pugh's possession ofsupervisory authority. See, e.g., Iron Mountain ForgeCorp., 278 NLRB 255 (1986). This evidence is subject tobeing discounted, however, because these notices werecompleted at Lafever's direction after the election andmay well reflect a self-serving effort by Respondent tosubstantiate the basis for its challenge to Pugh's ballot.Lafever's self-serving testimony that Lafever told Pughwhen he was made head of quality control in late Aprilthat Pugh was responsible for the hiring and firing in hisdepartment is likewise subject to being discounted forthe same reason, particularly in light of Pugh's implicitcontradiction of Lafever's testimony on this point. Nev-ertheless, there is one aspect of Lafever's testimony thatI find compelling regarding Pugh's supervisory status.Thus, Lafever testified that he told Pugh when he waspromoted, prior to filing of the election petition or theconduct of the election, that he considered him just likeJimmy Bryant, Bobby Wallace, and Michael Frazier, theforemen who are admitted supervisors. Pugh, on cross-examination, confirmed that Lafever had told him thathe considered him the same as the other supervisors. Ac-cordingly, Lafever's uncontradicted testimony establishesPugh's authority to be equivalent to that of the otherforemen. In light of this, Pugh's actions in signing time-cards, in signing payroll change notice forms, in evaluat-ing employees, and in recommending raises for employ-ees cannot be regarded as merely fulfilling ministerial,routine, or clerical duties. Moreover, based on Pugh'ssigning of the payroll notice forms, it is clear he wasbeing held out to employees as a supervisor. His attend-ance at supervisory meetings also supports a finding ofPugh's supervisory status. See Wilco Business Forms, 280NLRB 1336 (1986). I conclude that Pugh at all materialtimes possessed supervisory authority and that the chal-lenge to his ballot must therefore be sustained. I shalltherefore recommend such action. Moreover, because thechallenge will no longer be determinitive, and because 244DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmerit has been found with respect to certain of theUnion's objections, I shall recommend that the electionbe set aside and that a new election be directed.CONCLUSIONS OF LAWI. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.By threatening employees that it would close itsplant if the employees engaged in activities on behalf ofthe Union; by informing employees that it was withhold-ing benefits from employees and placing the onus there-fore on the Union; by creating among its employees theimpression of its surveillance of their union activities; bythreatening employees that it would be futile for them toselect the Union to represent them; by promising em-ployees profit sharing and unspecified benefits if they re-frained from union activity; by soliciting employee griev-ances and implicitly promising to remedy them for thepurpose of causing employees to reject union representa-tion; by threatening employees with discharges and otherreprisals for engaging in union activity; and by interro-gating employees concerning their union membership,activities, and desires, Respondent interfered with, re-strained, and coerced its employees in the exercise ofrights protected by Section 7 of the Act and thereby en-gaged in, and is engaging in, unfair labor practices inviolation of Section 8(a)(1) of the Act.4.By discriminatorily imposing more stringent termsand conditions of employment on its employees; by issu-ing written warnings to its employee Jimmie Kirby on 29April and 27 May 1987; by reassigning and imposingmore onerous job duties on her, and by discharging heron 17 July 1987, all because of her union activities, andthereby discouraging membership in or activities onbehalf of the Union, Respondent engaged in, and is en-gaging in, unfair labor practices in violation of Section8(a)(3) and (1) of the Act.5.The Union's Objections 1, 2, 3, 5, 7, and 8 havemerit and must be sustained while Objections 4, 6, and 9are without merit.6.The challenge to the ballot of Stanley Pugh is validand must be sustained.7.Except as found in paragraphs 3 and 4 above, theGeneral Counsel has failed to establish by a preponder-ance of evidence that Respondent violated the Act inany other manner alleged in the complaint.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, I find it necessary to order it tocease and desist therefrom and to take certain affirmtiveaction designed to effectuate the policies of the Act.Having further found that Respondent discriminatorilyimposed more onerous terms and conditions of employ-ment on its employees by imposing new attendance rulesin response to their union activities, it will be orderedthat it rescind such action. As I have found Respondentdiscriminatorily reassigned Kirby to a different shift andmore onerous duties, issued warnings to her, and subse-quently discharged her, it will be recommended that Re-spondent be ordered to rescind the warnings issued_ Kirby and reinstate her to the position she held prior tothe discriminatory reassignment or, if that position nolonger exists, to a substantially equivalent position, andmake her whole for any loss of earnings and other bene-fits from the time of her physical ability to return towork until the time of Respondent's proper offer of rein-statement, less any net interim earnings. Backpay underthis order is to be computed on a quarterly basis as pre-scribed in F. W. Woolworth Co., 90 NLRB 289 (1950),with interest as computed in New Horizons for the Retard-ed, 283 NLRB 1173 (1987).10In keeping with the Board's decision in Sterling Sugars,261 NLRB 472 (1982), it will be recommended that Re-spondent be required to remove from its files andrecords any reference to the unlawful warnings issued toKirby as well as her discharge and notify her in writingthat this has been done and that evidence of these unlaw-ful actions will not be used against her in any way.The General Counsel in his brief also argued for theimposition of a visitatorial clause in this case seeking, forcompliance purposes, to obtain discovery from Respond-ent under the Federal Rules of Civil Procedure subjectto the supervision of the United States court of appealsenforcing any order here. No special circumstances werecited warranting such a clause in this case. The Boarddoes not provide visitatorial clauses without specific jus-tification. See, e.g., United Cloth Co., 278 NLRB 583(1986); Cherokee Heating Co., 278 NLRB 399 (1986). Ac-cordingly, a visitatorial clause will not be recommended.Having found merit to the challenge to the ballot ofStanley Pugh, it is recommended that the challenge besustained. Because the challenged ballot is no longer de-terminative and because merit has been found to theUnion's Objections 1, 2, 3, 5, 7, and 8, it is recommendedthat the election held on 29 June be set aside and that anew election be directed.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"-ORDERThe Respondent, S & S Screw Machine Co., Inc.,Cookeville, Tennessee, its officers, agents, successors,and assigns, shall1. Cease and desist from(a) Threatening its employees that it will close its plantif the employees engaged in activities on behalf ofUnited Steelworkers of America, AFL-CIO-CLC, orany other labor organization.10 Under New Horizons, mterest is computed at the "short-term Feder-al rate" for the underpayment of taxes as set out in the 1986 amendmentto 26 U.S C • 6621 Interest accrued before 1 January 1987 (the effectivedate of the amendment) shall be computed as in Florida Steel Corp, 231NLRB 651 (1977)11 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses S & S SCREW MACHINE CO.245(b)Informing employees that benefits are being with-held from them and placing the onus therefor on theunion activity of employees.(c)Creating among its employees the impression of itssurveillance of their activities on behalf of the above-named Union or any other labor organization.(d)Threatening employees that it would be futile forthem to select the above-named Union or any otherlabor organization to represent them.(e)Promising employees profit-sharing and other un-specified benefits if they refrain from union activity.(f)Soliciting greivances from employees and impliedlypromising to remedy them for the purpose of causingemployees to reject union representation.(g)Threatening employees with discharge and otherreprisals for engaging in union activity.(h)Coercively interrogating employees concerningtheir union membership, activities, or desires.(i)Imposing more stringent terms and conditions ofemployment on its employees to discourage their activi-ties on behalf of the above-named or any other labor or-ganization.(j)Reassigning, issuing warnings to, discharging, orotherwise discriminating against its employees in orderto discourage their activities on behalf of the above-named Union or any other labor organization.(k)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Rescind the attendance rules imposed on employeeson 3 July 1987.(b)Offer Jimmie Kirby immediate and full reinstate-,ment to her former job occupied prior to any discrimina-tion against her or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice to herseniority or any other rights or privileges previously en-joyed, and make her whole for any loss of earnings andother benefits suffered as a result of the discriminationagainst her, in the manner set forth in the remedy sectionof the decision.(c)Rescind and remove from its files any references tothe warnings issued to Jimmie Kirby on 29 April and 27May 1987 and to the unlawful discharge of Kirby on 17July 1987 and notify her in writing that this has beendone and that the warnings and discharge will not beused against her in any way.(d)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theierms of this Order.(e)Post at its facility in Cookeville, Tennessee, copiesof the attached notice marked "Appendix."" Copies of12 If this Order is enforced by a judgment of a United Stites court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."the notice, on forms provided by the Regional Directorfor Region 10, after being signed by the Respondent'sauthorized representative, shall be posted by the Re-spondent immediately upon receipt and maintained for 60consecutive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respond-ent to ensure that the notices are not altered, defaced, orcovered by any other material.(f)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.IT IS FURTHER RECOMMENDED that the complaint bedismissed insofar as it alleges violations of the Act notspecifically found.IT IS FURTHER RECOMMENDED that the challenge tothe ballot of Stanley Pugh be sustained, that the Union'sObjections 1, 2, 3, 5, 7, and 8 be sustained, that theUnion's Objections 4, 6, and 9 be overruled, that theelection conducted on 29 June 1987 be set aside, thatCase 10-RC-13502 be severed from Cases 10-CA-22537and 10-CA-22720, and that Case 10-RC-13502 be re-manded to the Regional Director for Region 10 to con-duct a new election when the Regional Director deemsit appropriate.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT threaten our employees that the plantwill close if they engage in activities on behalf of UnitedSteelworkers of America, AFL-CIO-CLC, or any otherlabor organization.WE WILL NOT inform our employees that benefits arebeing withheld from them due to union activity.WE WILL NOT create among our employees the im-pression of our surveillance of their activities on behalfof the above-named Union or any other labor organiza-tion.WE WILL NOT threaten our employees that it would befutile for them to let the above-named Union or anyother labor organization represent them. 246DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT promise our employees profit-sharing orother unspecified benefits if they refrain from union ac-tivities.WE WILL NOT solicit and impliedly promise to remedygrievances of employees for the purpose of causing em-ployees to reject union representation.WE WILL NOT threaten employees with discharge orother reprisals for engaging in union activity.WE WILL NOT coercively interrogate employees con-cerning their union membership, activities, or desires.WE WILL NOT impose more stringent terms and condi-tions of employment on our employees to discouragetheir activities on behalf of the above-named or anyother labor organization.WE WILL NOT reassign, issue warnings to, discharge,or otherwise discriminate against our employees in orderto discourage their union activities.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL NOT rescind the attendance rules imposed onemployees on 3 July 1987.WE WILL offer Jimmie Kirby immediate and full rein-statement to her former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to her seniority or any other rights or privilegespreviously enjoyed and WE WILL make her whole forany loss of earnings and other benefits resulting from herdischarge, less any net interim earnings, plus interest.WE WILL rescind and remove from our files any refer-ences to the warnings issued to Jimmie Kirby on 29April and 27 May 1987 and to the discharge of Kirby on17 July 1987 and WE WILL notify her in writing that thishas been done and that the warnings and discharge willnot be used against her in any way.S & S SCREW MACHINE CO., INC.